Per Curiam,
We are clearly of opinion that McCain was not guilty of any fraud in paying over the money to the Gilpin estate. He had no knowledge of Johnston’s ownership of the Wacherlie judgment, and was entitled to suppose that the judgment belonged to Gilpin. The right of action of Johnston to recover the money from McCain commenced in October, 1886, when McCain received it from Mr. Brandon. As McCain was guilty of no fraud there is no question in the case as to the postponement of the running of the statute until after the fraud was discovered, and hence at the end of six years from the time the money was received the statute became a bar to the plaintiff’s claim. The plaintiff was himself to blame for not inquiring for his money long before 1886 and continually thereafter. Had he done so the true facts of the situation would have been discovered, and he would have recovered his money. It certainly would not be just to hold McCain responsible for a result which flowed from the plaintiff’s neglect in this regard. We sustain the findings and conclusions of the learned court below which relate to this subject, and in doing so the case is disposed of on the plea of the statute of limitations.
Judgment affirmed.